Citation Nr: 1237285	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  05-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include post-traumatic stress disorder (hereinafter "PTSD")    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing at the RO before a Veterans Law Judge in his January 2005 substantive appeal but withdrew this request in a statement received in October 2011.  

Judicial precedent now provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal as one of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, however diagnosed. 

The reopened claim for service connection for a psychiatric disability to include PTSD pursuant to the adjudication below requires denovo review and additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2002 rating decision to which the Veteran was notified in that month denied the Veteran's claim for service connection for PTSD; a timely appeal to this  decision was not filed, and new and material evidence was not received within one year of notification of the April 2002 rating decision.   

2.  Certain evidence received since the last final rating decision relates to unestablished facts necessary to establish the claim for service connection for a psychiatric disability to include PTSD and raises a reasonable possibility of substantiating this claim. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for a psychiatric disability to include PTSD has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  These amendments have not been applied in any of the adjudications of record.   

An April 2002 rating decision to which the Veteran was notified in that month denied the Veteran's claim for service connection for PTSD.  A timely appeal to this decision was not filed, and the Board notes also that the record does not reflect that new and material evidence, as defined below, was received prior to the expiration of the appeal period following the April 2002 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the April 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  This is the only final rating decision addressing the claim for service connection for a psychiatric disorder on any basis, and this decision may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The April 2002 rating decision denied the claim for service connection for PTSD on the bases that the record did not show a confirmed diagnosis of PTSD under DSM criteria, the lack of any evidence indicating that the Veteran engaged in combat, and the Veteran's failure to respond to a request for stressor information.  The evidence then of record included the service treatment reports (STRs) which did not reflect any psychiatric treatment during service but did reflect a prior history of psychiatric problems on the report of medical history collected prior to entrance to service in March 1966 ("considerable" nervous trouble for the past 2 years as recorded therein).  Also of record were service personnel reports reflecting that the Veteran served in the Republic of Vietnam as a cook from December 1966 to December 1967 with the 1st Battalion Headquarters unit of the 14th Infantry.  The record also included a July 2001 report from a social worker affiliated with a Vet Center indicating that the Veteran was being treated for "chronic and severe" PTSD and mood disorder due to his Vietnam service.   

Received since the April 2002 rating decision were detailed stressor statements not previously of record, to include as described on a PTSD questionnaire received in conjunction with his reopened claim, Veteran's statement received in April 2004, sworn testimony before a hearing officer at the RO in October 2005, and a statement of the Veteran received in May 2006.  Also received was an August 2005 statement from a therapist affiliated with a Vet Center indicating that it was her opinion that the Veteran had been suffering from chronic and severe PTSD due to his experiences in Vietnam.  Of record also since the April 2002 decision are reports from VA mental hygiene clinic treatment in 2002, with a diagnosis in January 2002 of major depressive disorder and a diagnosis in May 2002 of obsessive compulsive disorder in addition to major depressive disorder.  Also received since the April 2002 rating decision is a report from a May 2001 evaluation by a private psychologist resulting in diagnoses of PTSD and dysthymic disorder.   

The Board finds that the additional statements and evidence detailed above received since the April 2002 rating decision relates to facts necessary to establish the claim for service connection for a psychiatric disorder to include PTSD that were not established at the time of the April 2002 rating decision; namely, specific stressor statements (the credibility of which must be presumed for the purposes of reopening; Justus supra), clinical records suggesting the possibility of a diagnosis of PTSD in accord with DSM-IV, and diagnoses of psychiatric disabilities other than PTSD for which service connection may potentially be granted under the principles of Clemons.  As the stressor statements include episodes of fear of the enemy while serving on guard duty, the amendments to 38 C.F.R. § 3.304(f)(3) also may serve as a basis for reopening the claim.  As such, the claim for service connection for a psychiatric disability to include PTSD is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed by the Board in the remand section of this decision.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

ORDER

The claim for service connection for a psychiatric disorder to include PTSD is reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

In view of the reopening of the claim, the Board believes that further development is now necessary to fully assist the Veteran with the denovo adjudication of his claim.  The Veteran's representative has requested that the Veteran's stressor information be forwarded to the U. S. Army and Joint Services Records Research Center (JSRRC) to attempt to document his stressors, and the RO will be requested to do so upon remand.  In addition, the Veteran has repeatedly requested that he be afforded a VA compensation examination in order to adjudicate his claim.  As such, and given the circumstances of this case in which there is evidence indicating that the Veteran may have PTSD or another psychiatric disorder as a result of service, the Board concludes that such an examination must now be afforded to the Veteran in order to fulfill the duty assist in the denovo adjudication of his claim given that the claim has been reopened.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request verification of the claimed stressors (being exposed to body parts from a dead Vietnamese, fear of hostile fire while on guard duty, a warning signal being triggered indicating the enemy was within the perimeters of his base, being subjected to incoming fire from the enemy, etc.) with the 
JSRRC and/or research the unit history of the Veteran's unit (to include obtaining copies of any unit histories and daily reports, if necessary), while he was serving in Vietnam.  [The record reflects that the Veteran served in Vietnam with the 1st Battalion Headquarters unit of the 14th Infantry from December 1966 to December 1967].  

If any additional information from the Veteran is needed to process such request, he should be informed of why his previously submitted stressor information is insufficient and advised specifically as to what additional information is needed.  If any of the records requested are unavailable, the scope of the search for the records and the reason for their unavailability must be explained for the record.  The RO should then make any further stressor determinations indicated by the additional information received.  

2.  The RO should then arranged for an examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, to determine the nature and likely etiology of his psychiatric disability/disabilities, and specifically whether he has PTSD related to his military service.  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  The examiner should be informed of the details of any corroborated stressors.  All acquired psychiatric disabilities diagnoses on examination should be clearly reported. 

Based on examination of the Veteran and review of the record, the examiner should then respond to the following:

(a) If a diagnosis of PTSD is made, is it at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to any corroborated stressor, or to fear of hostile enemy action? 

(b) As to any diagnosed acquired psychiatric disability other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability(ies) is/are causally related to the Veteran's active duty service, to include by way of aggravation?  [By aggravation, it is meant was the underlying pathology, as opposed to symptoms, of any psychiatric disability that existed prior to service increased in severity by service].  The examiner should set forth reasons for his or her opinions.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for a psychiatric disorder to include PTSD on a denovo basis.  This adjudication should include consideration of the revisions in 38 C.F.R. § 3.304(f)(3).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


